          Case 1:19-vv-00719-UNJ Document 25 Filed 10/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0719V
                                        UNPUBLISHED


    GERI MEYER,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: September 23, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria (Td)
                                                            Vaccine; Shoulder Injury Related to
                       Respondent.                          Vaccine Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On May 16, 2019, Geri Meyer filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration which meets the Table definition of SIRVA and was caused in fact by the
tetanus diphtheria vaccine she received on September 27, 2017. Petition at 1, ¶¶ 2, 16.
Petitioner further alleges she received the vaccine in the United States, that she suffered
the residual effects of her SIRVA for more than six months, and that neither she nor any
other party has filed a civil action or received compensation for her injuries, alleged as
vaccine caused. Petition at ¶¶ 2, 16-18. The case was assigned to the Special Processing
Unit of the Office of Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00719-UNJ Document 25 Filed 10/27/20 Page 2 of 2




       On September 22, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent concluded that petitioner suffered a Table injury of
left SIRVA.” Id. at 5. Respondent further agrees “that based on the record as it now
stands, compensation is appropriate, as petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
